Chief Justice Lee
said that he had little or no doubt that a general agent had power to buy and sell for the company, in the ordinary course of its business; and perhaps he might give the note of the company for purchases made on behalf of the company within the scope of his authority; but in such a case, the consideration ought to be set forth on the face of the note; be otherwise shown; or at least, be stated in the petition; but that in the present case, neither of these things had been done. He further said,-that even though no one should appear to oppose the motion for judgment in a case like this, it would still be the duty of the court, to compel the plaintiff to show,
1st, That the maker of the note was the legally constituted agent of the company.
2nd, That as such agent, his powers were sufficiently broad to give him authority to bind the company, by his promissory note.
After some conversation between the court and the counsel for the plaintiff, the motion was withdrawn, and the suit discontinued; it being understood, that the counsel opposed to the motion, would raise no question as to the power of the plaintiff’s counsel to faring a new suit.